                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

DANIEL DWIGHT MATNEY                                                                   PLAINTIFF


v.                                    Case No. 4:18-cv-04146


JAIL ADMINISTRATOR CHRIS WOLCOTT,
Sevier County Detention Center; JAILER
BARBARA FRANCO; JAILER JUSTYCE
BROWN; NURSE SHARON FLOURNOY; JAILER
TERRY HERNANDEZ; JAILER ISAAC
ALVARADO; JAILER GILBERT ELIZONDO;
and JAILER MEGAN LINDSEY                                                         DEFENDANTS

                                             ORDER

       This is a civil rights action filed by Plaintiff, Daniel Dwight Matney, pursuant to 42 U.S.C.

§ 1983. Before the Court is Plaintiff’s Motion to Dismiss. (ECF No. 13). Defendants have filed

a response indicating they have no objection to voluntary dismissal of this case. (ECF No. 14).

The Court finds this matter ripe for consideration.

       Federal Rule of Civil Procedure 41(a)(2) allows a plaintiff to dismiss an action, by court

order on “terms that the Court considers proper.” Fed. R. Civ. P. 41(a)(2). Dismissal under Rule

41(a)(2) is without prejudice unless the court specifically orders to the contrary. Id. Accordingly,

the Court finds that Plaintiff’s Complaint (ECF No. 1) should be and hereby is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 26th day of February, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
